DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/11/2021.  These drawings are acceptable.

Claim Objections
Claim 2 is objected to because of the following informalities: the limitation “wherein the dielectric window flaring outward in a horizontal direction from the separation grid”, in newly amended claim 2, appears to be grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320.
Lea et al. shows the invention as claimed including a plasma processing apparatus, the plasma processing apparatus comprising; a processing chamber (bottom chamber in fig. 8), a dielectric window (lower part of dielectric 22) defining at least a part of the processing chamber; a pedestal 6 disposed in the processing chamber, the pedestal operable to support a workpiece 7; a plasma chamber (top chamber in fig. 8) disposed above the processing chamber in a vertical direction, the plasma chamber comprising a dielectric sidewall (top of wall 22); a separation grid 18 separating the processing chamber from the plasma chamber; a first plasma source proximate the dielectric sidewall of the plasma chamber, the first plasma source operable to generate a remote plasma in the plasma chamber above the separation grid, the first plasma source comprising a first induction coil 23; a second plasma source, the second plasma source operable to generate a direct plasma in the processing chamber below the separation grid; the second plasma source comprising a second induction coil; see, for example, fig. 8 and its description.

Concerning claim 4, it should be noted that Lea et al. further discloses that the separation grid is operable to filter one or more ions generated in the remote plasma, the separation grid operable to pass one or more neutral radicals to the processing chamber (see, for example, paragraph 0129).
.

Claims 2, 12-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320, as applied to claims 1 and 4-6, and further in view of Singh et al., US 2005/0205212. 
Lea et al., Tobin et al., Kazumi et al. and Sakka et al. are applied as above and Lea et al. further discloses that the dielectric sidewall has a cylindrical shape but the references do not expressly disclose the dielectric window flaring outward in a horizontal direction.  Singh et al. discloses a plasma processing apparatus comprising a dielectric sidewall 206 having a cylindrical shape and a dielectric window 204 flaring outward in a horizontal direction.  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dielectric window of the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al., as to be flaring outward in a horizontal direction because such configuration is known and used in the art as a suitable configuration for effectively and efficiently improve the uniformity of the plasma and thereby optimize the method(s) performed within the apparatus.

Regarding claim 21, it should further be noted that the processing chamber of the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. would be wider along the horizontal direction than the plasma chamber.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320, as applied to claims 1 and 4-6, and further in view of Paterson et al., US 2008/0178805.
Lea et al., Tobin et al., Kazumi et al. and Sakka et al. are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of  directed to method limitations instead of apparatus limitations, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Lea et al. modified by Paterson et al. is capable of moving the pedestal as claimed if the method to be performed within the apparatus requires it.
With respect to claim 9, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Lea et al. modified by Paterson et al. is capable of performing a dry strip process as the first process and a dry etch process as the second process, if the method to be performed within the apparatus requires it.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320, as applied to claims 1 and 4-6, and further in view of Hiyama et al., US 2009/0176381.
Lea et al., Tobin et al., Kazumi et al. and Sakka et al. are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al., as to comprise a pedestal comprising one or more lift pins because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to moving the one or more lift pins as claimed, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Hiyama et al., is capable of being used to move the lift pins in a vertical direction between at least a first vertical position for performing a first process and a second vertical position for performing a second process, the first vertical position being closer .

Claims 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320 and Singh et al., US 2005/0205212, as applied to claims 2, 12-14 and 21 above, and further in view of Paterson et al., US 2008/0178805.
With respect to claims 15 and 18, Lea et al., Tobin et al., Kazumi et al., Sakka et al., and Singh et al. are applied as above and Singh et al. further discloses a bias power supply 144 connected to the pedestal.  However, the references do not expressly disclose an RF bias electrode that can generate plasma in the processing chamber.  Paterson et al. discloses that a plasma processing apparatus comprising an RF bias electrode 130 associated with the pedestal 103 (see, for example, fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. as to comprise an RF bias electrode as claimed because such means is known and used in the art as a suitable means for controlling the ion energy level and the width of the ion energy distribution.  With respect to generating direct plasma in the processing chamber when the RF bias electrode is energized with RF energy from an RF bias source, it should be noted that such limitation is directed to a method limitation 
Regarding claims 16 and 19, Lea et al., Tobin et al., Kazumi et al., Sakka et al., and Singh et al. are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al., as to comprise a movable pedestal because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to the claimed first vertical position and the claimed second vertical position, it should be noted that such limitations are directed to method limitations instead of apparatus limitations, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320 and Singh et al., US 2005/0205212, as applied to claims 2, 12-14 and 21 above, and further in view of Hiyama et al., US 2009/0176381.
Lea et al., Tobin et al., Kazumi et al., Sakka et al., and Singh et al. are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al., as to comprise a pedestal comprising one or more lift pins because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to moving the one or more lift pins as claimed, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lea et al., US 2002/0185226 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320 and Singh et al., US 2005/0205212 and Paterson et al., US 2008/0178805, as applied to claims 15-16 and 18-19 above, and further in view of Hiyama et al., US 2009/0176381.
Lea et al., Tobin et al., Kazumi et al., Sakka et al., Singh et al. and Paterson et al. are applied as above and Singh et al. and Paterson et al. are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at  directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Lea et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. and Paterson et al. and Hiyama et al., is capable of being used to move the lift pins in a vertical direction between at least a first vertical position for performing a first process and a second vertical position for performing a second process, the first vertical position being closer to the separation grid relative to the second vertical position, if the method to be performed within the apparatus requires it.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320.

Furthermore, Chen et al. further discloses the use of a first Faraday shield for the first coil 148/148’ (see, for example, paragraph 0026), and the use of a second Faraday shield for the second coil 188 (see, for example, paragraph 0031).  However, Chen et al. does not expressly disclose that the shields are grounded and their positions.  Tobin et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 54/100 positioned between an induction coil 52/83 and a dielectric window 58/84 (see, for example, figs. 4a-6, and their descriptions).  Also, Kazumi et al. discloses a plasma processing apparatus comprising a grounded Faraday shield 8 positioned between an induction coil 1 and a dielectric window 2 (see, for example, figs. 2-3, and their descriptions).  Additionally, Sakka et al. discloses a plasma processing apparatus 
Concerning claim 4, Chen et al. further discloses that the separation grid is operable to filter one or more ions generated in the remote plasma, the separation grid operable to pass one or more neutral radicals to the processing chamber (see, for example, paragraphs 0033-0034).
Regarding claims 5-6 and 10, it should be noted that the apparatus of Chen et al. further comprises a gas source 144 configured to feed a process gas into the plasma chamber; wherein the separation grid is operable to act as a showerhead for passage of the process gas into the processing chamber; and wherein the first plasma source comprises an induction coil disposed about the dielectric sidewall.

Claims 2, 12-14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320, as applied to claims 1 and 4-6 above, and further in view of Singh et al., US 2005/0205212. 
Chen et al., Tobin et al., Kazumi et al. and Sakka et al. are applied as above, and Chen et al. further discloses that the dielectric sidewall has a cylindrical shape but the references do not expressly disclose the dielectric window flaring outward in a horizontal direction.  Singh et al. discloses a plasma processing apparatus comprising a dielectric sidewall 206 having a cylindrical shape and a dielectric window 204 flaring outward in a horizontal direction.  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dielectric window of the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al., as to be flaring outward in a horizontal direction because such configuration is known and used in the art as a suitable configuration for effectively and efficiently improve the uniformity of the plasma and thereby optimize the method(s) performed within the apparatus.
Furthermore, it should be noted that the apparatus of Chen et al. discloses that the separation grid is located in a position between the first and the second coil (see fig. 1).  Additionally, Singh et al. teaches that the flaring of the dielectric window starts at a location between the first coil and the second coil (see fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made 
Regarding claim 21, it should further be noted that the processing chamber of the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. would be wider along the horizontal direction than the plasma chamber.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320, as applied to claims 1 and 4-6 above, and further in view of Paterson et al., US 2008/0178805.
Chen et al., Tobin et al., Kazumi et al. and Sakka et al. are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al., as to comprise a movable pedestal because such means is known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to the claimed first vertical position and the claimed second vertical position, it should be noted that such limitations are directed to method 
With respect to claim 9, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Chen et al. modified by Paterson et al. is capable of performing a dry strip process as the first process and a dry etch process as the second process, if the method to be performed within the apparatus requires it.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320, as applied to claims 1 and 4-6 above, and further in view of Hiyama et al., US 2009/0176381.
Chen et al., Tobin et al., Kazumi et al. and Sakka et al. are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma  directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Hiyama et al., is capable of being used to move the lift pins   in a vertical direction between at least a first vertical position for performing a first process and a second vertical position for performing a second process, the first vertical position being closer to the separation grid relative to the second vertical position, if the method to be performed within the apparatus requires it.

Claims 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320 and Singh et al., US 2005/0205212, as applied to claims 2, 12-14 and 21 above, and further in view of Paterson et al., US 2008/0178805.
With respect to claims 15 and 18, Chen et al., Tobin et al., Kazumi et al., Sakka et al., and Singh et al. are applied as above and Singh et al. further discloses a bias power supply 144 connected to the pedestal.  However, the references do not expressly disclose an RF bias electrode that can generate plasma in the processing chamber.  Paterson et al. discloses that a plasma processing apparatus comprising an RF bias electrode 130 associated with the pedestal 103 (see, for example, fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al., as to comprise an RF bias electrode as claimed because such means is known and used in the art as a suitable means for controlling the ion energy level and the width of the ion energy distribution.  With respect to generating direct plasma in the processing chamber when the RF bias electrode is energized with RF energy from an RF bias source, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. and Paterson et al., is capable of being used to generate direct plasma in the processing chamber when the RF bias electrode 
Regarding claims 16 and 19, Chen et al., Tobin et al., Kazumi et al., Sakka et al.,  and Singh et al. are applied as above but do not expressly disclose that the pedestal is movable in a vertical direction.  Paterson et al. discloses a plasma processing apparatus comprising a pedestal 103 that is movable in a vertical direction (see, for example, paragraph 0021 and fig. 2 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al., as to comprise a movable pedestal because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to the claimed first vertical position and the claimed second vertical position, it should be noted that such limitations are directed to method limitations instead of apparatus limitations, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. and Paterson et al., is capable of moving the pedestal as claimed if the method to be performed within the apparatus requires it.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/0297320, and Singh et al., US 2005/0205212, as applied to claims 2, 12-14 and 21 above, and further in view of Hiyama et al., US 2009/0176381.
Chen et al., Tobin et al., Kazumi et al., Sakka et al., and Singh et al. are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. as to comprise a pedestal comprising one or more lift pins because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to moving the one or more lift pins as claimed, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. and Hiyama et al., is capable of being used to move the lift pins in a vertical direction between at least a first vertical position  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., US 2009/0095714 in view of in view of Tobin et al., US 5,619,103 or Kazumi et al., US 6,180,019 or Sakka et al., US 2011/10297320 and Singh et al., US 2005/0205212 and Paterson et al., US 2008/0178805, as applied to claims 15-16 and 18-19 above, and further in view of Hiyama et al., US 2009/0176381.
Chen et al., Tobin et al., Kazumi et al., Sakka et al., Singh et al., and Paterson et al. are applied as above but do not expressly disclose the claimed lift pins.  Hiyama et al. discloses a plasma processing apparatus comprising a pedestal 411 comprising one or more lift pins 413 movable in a vertical direction (see, for example, fig. 4 and its description).  Therefore, in view of this disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Chen et al. modified by Tobin et al. or Kazumi et al. or Sakka et al. and Singh et al. and Paterson et al., as to comprise a pedestal comprising one or more lift pins because such means are known and used in the art as suitable means for effectively and efficiently moving the workpiece in a vertical position within the apparatus.  With respect to moving the one or more lift pins as claimed, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitation, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the .

Response to Arguments
Applicant's arguments filed on 01/11/2021 have been fully considered.
Applicant’s arguments with respect to the 35 USC 102(a)(1) rejections of the claims over Lea et al. and Chen et al. have been considered but are moot in view of the new grounds of rejection. 
Applicant further argues that the Lea et al., Chen et al. and Singh et al. references do not disclose that the dielectric window flared outward in a horizontal direction from the separation grid.  In response to applicant's arguments against the Lea et al., Chen et al. and Singh et al. references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner respectfully contends that the primary references of Lea et al. (see fig. 8) and Chen et al. (see fig. 1) disclose that the separation grid is located in a position between 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



February 4, 2021